1. The case of Ai Weiwei in China
The next item is the debate on six motions for resolution on the case of Ai Weiwei in China.
author. - Mr President, this is the first time that I have participated in a Thursday afternoon debate, so there are some lessons I think I can pick up for the Conference of Presidents with regard to making the plenary session more attractive.
I am pleased that this point has been put on the agenda, because the case of Mr Ai Weiwei is quite dramatic, as the latest information we have is that there is certainly no intention on the part of the Chinese authorities to release him. The best thing we can do is to approve the urgent resolution we have agreed together with all the groups so that we can increase pressure on the Chinese authorities.
I have to tell you that I have my doubts that this resolution will change anything in the attitude of the Chinese Communist Party and the Chinese authorities. What we are, in fact, doing on human rights with the Chinese is a game. We are talking about human rights, they are saying they will open a dialogue and we think that things have changed. Nothing shall change. That is the reality. We have the Nobel prize-winner who could not attend the meeting in Oslo. We now have Mr Ai Weiwei, who is a well-known artist and was one of the last dissidents who had the possibility to say something.
The only thing we can say is in an urgent resolution in which we deplore what is happening. In any case, I had hoped that we could ask why we should continue to participate in fora that the Chinese Communist Party organises with our political parties. I deplore that there was not enough support from the other groups to come to an agreement on that. We could at least have agreed on a principle of not continuing to participate in fora with the Chinese Communist Party, if Mr Weiwei and other dissidents were not released. For that reason at least, I hoped for the support of all the groups here - with the other amendment the Greens tabled, even if the best part of it was eliminated. Yes, it is true, they tabled a fantastic amendment and then eliminated the best part! OK, it was not their fault, but apparently the fault of others.
(Interruption by the President)
I may be taking a minute more than I usually do, but for Mr Ai Weiwei, it will take ten years longer, apparently. If we can speak in favour of somebody who may be in gaol for years, one minute longer is not too much, Mr President!
(DE) Mr President, I do not know how often Mr Verhofstadt is here. I wanted to ask him whether he should not perhaps come more often, since he would then see that the sessions here are always very attractive. It is just that unfortunately, there are some people who do not come, but that is something that can be changed. The sessions are extremely attractive.
Mr President, ladies and gentlemen, I vividly recall the first time that I saw a work by the Chinese artist Ai Weiwei. At that time, in about 2000, I was a lecturer in Art History in Lisbon, and there, in an anthology of modern artists, was his enormous chandelier, the size of a room, overturned and broken. It was at once extremely beautiful and somewhat poignant and sad. This image somehow also reflects an image of China: able to show itself as sumptuous, rich, developed, and capable of presenting itself to the world, as in the opening ceremony of the Olympic Games. It is a sophisticated China, yet one with something seriously broken inside. That something is the will, free speech and the spirit of the Chinese people themselves.
Today, we have met to discuss the case of the artist Ai Weiwei, and we have asked the Chinese authorities to release him, to let him speak with his lawyer and his wife, and to make any accusations, if there are any which are true, and not charges trumped up on the spot. Above all, we have gathered here to say that this artist's spirit of creativity, imagination and humour will surely survive much longer than that of his gaolers.
author. - Mr President, once again, we are debating China, and its government's intolerance of dissent. As we know from our debate last month on the Communist regime's vandalism of the ancient city of Kashgar, China vigorously tries to suppress cultural expression that does not conform to what its Communist rulers deem appropriate.
Ai Weiwei is an heir to China's magnificent and ancient artistic traditions. He has also used his artistic talents to raise awareness of China's dismal human rights record and dearth of political freedom. Clearly, there is also a lack of freedom of expression in China. How else can the regime explain Mr Ai's arrest on economic crimes and because he failed to complete the correct departure procedures for travelling to Taiwan. This is plainly a smokescreen. In fact, the real reason was later elucidated by the state-run Global Times newspaper in a menacing editorial, which said that Mr Ai would pay a price for his resistance.
We abhor the Chinese Government's disgraceful treatment of this distinguished artist. We in this House call for his immediate release, and we express regret, once again, that China goes to such extreme lengths against those who dare speak out for their basic human rights.
Mr President, more than a year ago, we spoke in this Chamber about Liu Xiaobo being sentenced to prison. Here we are now discussing a second signatory of Charter 08 who has been detained by the Chinese authorities.
As has already been said, Ai Weiwei is not only a very famous artist, but also one of the biggest critics of the Communist regime. He was arrested on Sunday and there is no prospect of his release. Indeed, in addition to this, we saw today that the Chinese authorities maintained that his arrest was an economic and not a political matter, which is blatantly a barefaced lie.
As is well known, Ai Weiwei was prevented from attending the Nobel Prize award ceremony. His arrest is part of a wider trend in cracking down on human rights activists. We have included in our resolution a whole list of people whom, I believe, Lady Ashton must mention whenever she has the opportunity. I believe that we need to reassess our dialogue on human rights more generally.
author. - Mr President, it is no coincidence that the increasingly repressive measures against Chinese journalists, dissidents, human rights activists and lawyers is taking place in the aftermath, or during the turmoil, of the North African revolutions. The word 'jasmine' has been banned from the Chinese Internet recently.
Today's news, which Mr Preda highlighted, is very significant because now, we see how dictators copy from each other and compare notes. We can see that the methods that Russia used against Khodorkovsky and Lebedev have been used by Venezuela and Kazakhstan against businessmen who come too close to political influence, who want to establish opposition parties: they are all punished in the name of economic crimes. Punishment of economic crime is the name they give to political repression. We have to be aware that this has not happened much before in China: this is a turning point that does not bode well.
It is important that Members of the European Parliament raise the persecuted activists' names when they travel to China and when meeting their Chinese counterparts, and that they insist on a prison visit. We know that many of those who are persecuted suffer terrible torture in Chinese prisons, sometimes in what we call 'black gaols' which are completely unidentified places.
This is a reminder to all European Parliament delegations that all of them are entitled and obliged to exercise their duty in respect of human rights when they visit countries. We call for the immediate release of Ai Weiwei.
The disappearance of Ai Weiwei must be understood within the context of the increasingly desperate political repression carried out by the Chinese authorities. All this is happening due to their fear that the revolutionary spirit of the Arab world will infect Chinese society. However, the EU can make a difference. Violations of human rights by the Chinese authorities must be a constant theme in its political dialogue with China, and this dialogue should be rethought to ensure that there are concrete results, in particular, the review of court rulings that have kept human rights activists in gaol.
Negotiations on the new framework agreement cannot leave aside the issue of human rights, subjugating everything to commercial interests. When pursuing its economic interests, the EU itself has a responsibility to support activists like Ai Weiwei, Liu Xiaobo and Hu Jun, who have fought courageously for urgent political reform in China, against oppression, and for human rights and fundamental freedoms. China, as a permanent member of the United Nations Security Council, has particular obligations regarding human rights, contained in the UN Charter, and it must be accountable for these not only to its citizens, but also to the rest of the world.
Mr President, I am very pleased that we in the European Parliament were able to add a current breach of human rights so quickly to the list of urgent petitions.
As we know, the case of Ai Weiwei is not actually the only serious breach of human rights of which the Chinese Communist Party is continually guilty, but, as Mrs Hautala has already previously mentioned here, the democracy movement in China has received a new boost from the uprisings in North Africa.
Over the past few weeks, officials have stepped up their surveillance of critics of the government and many dissidents, activists and human rights lawyers have been either put under house arrest or taken into police custody. As Amnesty International has said, Ai Weiwei's arrest is an alarming turn of events in the increased incidence of counterblows against dissidents by the Chinese authorities. Economic interests must not now be allowed to blur the issue of human rights and prevent the call for the immediate release of prisoners of conscience.
Mr President, ladies and gentlemen, Beijing's justification for the arrest of the artist Ai Weiwei for economic crimes is not convincing, and neither is the need to treat a free, dissident artist so harshly. It is not convincing since this arrest is one of hundreds of arrests of opponents and part of the systematic repression of all signs of dissent.
At a time when uprisings are breaking out in the Arab world, we think back to the images of cruel violence in Tiananmen Square against young Chinese who, just like today's Jasmine revolutionaries, were demanding freedom and democracy.
China has opened up to the West in economic terms without, however, linking production to respect for the environment and safety at work, and it is unable to embrace democracy and pluralism in any form whatsoever. This is not interference on our part in Chinese internal affairs, as Beijing maintains, but the appeal of men and women, of movements and parties that intend to build a world free of intolerance on every continent.
The Beijing government should watch what is happening in the world to grasp that, if it does not change, it will be historic events and Chinese citizens that will change China.
on behalf of the ALDE Group. - Mr President, reports on the worrying human rights situation in the People's Republic of China have become more and more frequent. In Parliament, we have this issue on our agenda for almost every session. Like the usual cycles of repression, the recent crackdown has already lasted for a while, which might be signalling a power struggle between reformers and hardliners in the Communist Party.
The Chinese Government has made it harder to access foreign websites, blocked encryption software used to jump what is colloquially known as 'the great firewall of China', obstructed access to Googlemail and intensified arrests, including that of the internationally renowned artist and critic of the regime, Ai Weiwei. Resolute action is needed. I therefore call on the High Representative, Baroness Ashton, to make a démarche with Beijing. Ai Weiwei must be released now.
Mr President, Ai Weiwei was - and this is the very sad truth - one of the last remaining courageous critics of the Chinese leadership. His arrest was, without doubt, not just the culmination of a whole wave of arrests of critics, but also a message to all the others that not even international prominence can provide protection from being put back in prison by the Chinese authorities or from even disappearing completely. At the same time, our representations are regularly ignored in the human rights dialogue that the European Union is conducting with the Chinese representatives at all levels - with a friendly smile, but ignored and dismissed nonetheless.
For us, the question arises as to what strategy we can use in response to this. I believe we must respond in our own China delegation and make it very clear on our next visit to China that we want to visit these critics too, that we want to see them - for otherwise there is no longer any point in continuing our human rights dialogue. We have no desire to keep talking to a brick wall.
on behalf of the GUE/NGL Group. - Mr President, I condemn the arrest of Ai Weiwei and call for his immediate release. His detention is part of the most severe police crackdown in China in decades. Since 2008, China's internal security budget has, incredibly, grown larger than its military budget. It now stands at an incredible USD 95 billion. This pays for a massive apparatus of State repression, including over 40 000 policemen whose sole job is to police the Internet for dissent.
This repression is being stepped up because the regime fears the spread of revolution from the Middle East and North Africa. The regime is right to be afraid. The revolutions there demonstrate that a risen working class and the risen poor are more powerful than even the most brutal repressive methods, the most repressive regimes.
Mass struggle is needed, in particular, the creation of independent, democratic mass organisations of the working class. The struggle against dictatorship must be linked to the struggle for genuine socialist change in China, whereby the vast wealth and resources in China are taken into democratic public ownership and the economy is democratically planned to raise the living standards of ordinary people.
(DE) Mr President, as an artist, Ai Weiwei has given faces to the child victims of the Sichuan earthquake. As a civil rights activist, he has given a face to Charter 08. He is now giving a face to those people who have disappeared into the gaols and prisons of China - thousands of them anonymous. A hundred of them are known to us and here in this House, we must give a voice to these people who stand up for human rights but who have been temporarily silenced.
I therefore say quite clearly that of course, these human rights debates and the dialogue are necessary. I understand those who say they have no desire to keep talking to a brick wall. If we stop talking to this brick wall, however, then the dictators will have got what they wanted.
There was a great reformer, Zhou Enlai. Zhou Enlai was no democrat, but he was a Chinese patriot and he opened up his country. What we need is a democratic Zhou Enlai to arrange for a democratic opening up of his country. If the country fails to implement democratic reforms, it will end up in the same sort of crises as it suffered in the 1930s.
It is in the Chinese interest to help bring about a breakthrough in human rights and we must therefore support these initiatives as well.
(FI) Mr President, the artist Ai Weiwei, who has achieved international recognition, is someone who has enriched Chinese culture and art. Instead of rewarding him and treating him with respect, China has locked him up in prison.
Human rights are not just a European concept: they are universal principles underlying human dignity. The representatives of the European Union's External Action Service and the Delegation of the EU to China must highlight the case of Ai Weiwei with the Chinese authorities at the highest diplomatic level.
The human rights dialogue with China, however, must not simply be allowed to remain at the level of diplomatic speeches. Given the repeated breaches of human rights and a human rights situation that has failed, the European Union must draw its conclusions and reconsider its relations with China. The human rights dialogue must not simply be empty words: positive steps need to be taken, and there must be followup and twoway discussion.
Besides, culture and art are a resource that enriches society and takes it forward, both here in the West, but also in the East, the South and the North too.
A Uachtaráin, China is an enigma. On the one hand, it has modernised and taken on many Western practices, as we saw at the Olympics, which I had the privilege of attending, and indeed they were a great success. But while it has westernised in some ways, it is archaic in others, in particular, in relation to fundamental rights, especially freedom of opinion. The case of Ai Weiwei is a perfect example. Here is a world-renowned artist, arrested on 3 April for no apparent reason. Nobody has heard much about him since and this, of course, is totally and utterly unacceptable. We call here today for his return to his wife, his friends and assistants. Because one thing is for sure - and the Chinese should take note of this - Ai Weiwei will be remembered and renowned long after those who were responsible for his arrest are forgotten.
(DE) Mr President, I think that what the Chinese are doing here is a deliberate political provocation, or to put it another way, a political test. It is intended to test the strength, the resolve and the credibility of democratic countries. It is an attack on human rights. It is true that there must be dialogue, but precisely for that reason we must make it clear to the People's Republic of China that further economic cooperation must go hand in hand with further democratisation of their country. We therefore demand the release of Ai Weiwei.
By the way, whenever dictators want to avoid being accused of political trials, they always play the tax evasion or economic crimes card. It was the case in the former GDR, it is the case in Russia, and unfortunately, it is also the case in the People's Republic of China. That is why I emphatically endorse this resolution.
(DE) Mr President, I would first like to agree with Mr Verhofstadt. It is indeed shameful that these human rights debates, which are actually very important to us Europeans who believe in values, always take place on Thursday afternoons when most people have already left. I would like that noted in the record once more. It is something that we must change.
Right now, however, we are talking about China and there we are more or less powerless, as has already been said. Mrs Lichtenberger spoke of a brick wall. Mr Posselt, I do not believe by the way that it is really in the Chinese interest - as you said - to help bring about a breakthrough in human rights. It is apparently not in the interest of the Chinese Government, although it is undoubtedly in the interest of the Chinese people.
We are talking today about many people: Ai Weiwei and Liu Xiaobo have already been mentioned. We have frequently debated in the past how we can bring about a human rights breakthrough. It is not just a matter of instructing Baroness Ashton to speak out against the human rights abuses in China at every opportunity. All our foreign ministers and representatives must do so, and we need to stick together. I think that is the only way that we can actually have a small influence on China. Otherwise, as a strong economic power, China will play us off against each other and we will achieve nothing whatsoever. That would be a very bad thing, especially for the people concerned.
Vice-President of the Commission. - Mr President, the detention of the distinguished Chinese artist, Ai Weiwei, at Beijing Airport on 3 April as he was attempting to travel to Hong Kong, has rightly drawn international concern. The delegation of the European Union to China and a public statement immediately condemned the increasing use of arbitrary detention against human rights defenders, lawyers and activists in China, and underline the EU's concerns regarding Ai Weiwei.
At the moment, we have no information concerning Mr Ai's whereabouts, and I wish to emphasise today that the EU's view on arbitrary detention and disappearance is that it constitutes a grave violation of human rights and is unacceptable in all circumstances. We call for the immediate release of Ai Weiwei.
Moreover, as the resolution before this House makes clear, the detention of Ai Weiwei is only one among many recent incidents of arbitrary detention and disappearance in China. Several prominent Chinese lawyers who frequently act for defendants in human rights cases are reported to have been arrested by police officials since February and have not been seen since.
Concerns about their treatment are only intensified by the ongoing disappearance of the lawyer Gao Zhisheng who, with the exception of a brief reappearance in April 2010, has now been missing for over two years. The High Representative is worried about reports based on interviews with Mr Gao in April 2010 that during his initial period of disappearance, he was detained incommunicado in a variety of unauthorised places of detention and subjected to improper treatment.
There are, moreover, reports that in recent weeks, a significant number of bloggers and political activists have either been charged with criminal offences, such as subverting state power, or have been detained without charge.
I can assure this House that the Vice-President/High Representative, Catherine Ashton, is following developments very closely and will raise these issues with the Chinese authorities at the earliest opportunity, and that the EU will also make known its concern to the Chinese authorities at the next round of the EU-China human rights dialogue, for which we have proposed dates in May. Allow me to support the statement by Mrs Meissner that what is really needed is one voice, a unified message, which comes not only from the EU institutions, but from all EU Member States.
The debate is closed.
The vote will take place shortly.